 

Case 3:17-cv-00072-NKM-JCH Document 948 Filed 05/07/21 Pagelof4 Pageid#: 16159

CLERK'S OFFICE U.S. DIST. COURT
AT CHARLOTTESVILE, VA
FILED

 
afhl SEES Depieh Cork Rev py ES
Wes fee Diheit of Vi orara—ChathHavitle Dizj/oa
Sines, ef al, Plaiakifts oc. Kessleret a], Detewhatr

Delndant Opes lephe r Conta I(r Contact Afabos Uocife

On heed a Yt, of COLL, a ednesday E las

udker bxe-Slott at th Stelle d Coot} Howl
of cotfectiors at aporevimatel 4:30am alte fs |.

Al Wwowd be leavinc fr One hot. - Me
Alped to Les any pooperty wihk me Mor ever
legal PARR SS aN fell hat £ as Leg pouvet
te Q hederal Pacility, bat nol whitch one,

Ab tem feeling iA a VON, bye wiPlone , apd Faree
buses, & lave acd at tal hatchie (ctott Corecfporal
fav ee Tae wi ler, j Ms. + ted “f cen y

hie | Q t iLtcl
te dn S one ‘yet L Me Aangancte pete of Tne, :
te a Yer te Se annoxnec lL locakAT ~ te
E Thiered all of My paper fic fis Cofe, ao [ell as
the 11h enctyptes fais decve Which th Poin: fb
Sent ne, So home With the eS OF MY PRETTY.
ThiS (fF One of Rour feeds of bhalk Laper the feeshh
och ey Gaur me. & ah wetting thy MITA Golf

 

 

 

Pen Wine cose F have two Qnelees, Lud Ao

Shares, the kght in mV Cell & Eroken,
Comescaa-ofeo-Ahefibaredinepne Spa phrileries 3a Catov4n
etacty an Kor Lo hale, tA rN nat Cd VPC nce =e
The PCtvate Comecny thet rans the Beil ty
—ECore 0 ivic® hal a Notice Pos4ed oh the unlf-
Yat they have ape ltée foc accedtt apo", bud

yore hot Vet recieved iT;

Hapefully £ dave cedlsccenHl ¥ usteor eel

 

ic. goin! tho Fam omlteaffy score ,
bine iu Ae se defenfe in this cae aa
Le- OCR - Ot bwye? Grd mil tGons f oprerted
eda set against me BY ThE DA pe
ywiotinys ot luhite Cenoce racy, the D litter + ",

ThE Se duahion TALL Cobob (yy improve 4 iFpfe
£ iA th & Tah OC free, sf Ge faghe fot
Iebaule on ths Sure INE YF Undsl fhe
[Mproueincad Cones | howe/él 4 muse he G

rhe mecty OF MY pecseusroy and fhe
Padicnek of This tlono able Coutd¢>

The lost mal & Pec iced abst pic Care
Wet he Platnbittys ne Lice Hot Facey dil __
Rok object torre Caling by Aa, F fave
hot Seen aw thing pha Aappenec atfer~

that,

To con recieue mail here, bat £ might Je
Mout a Laks ce «t+ acctVU, for good PEGS R

oR Sho ld he prof ked “Leal fra lon the CNPC,
Che ppae Gnu &

Tale beech! @ COUuAry ca rtotane rem fl ni sof

f44ss( OM Highway Q Worth 1, Wtwile; MS THF GF

 

 
Thee @ 2 °BR newt PBTe CORFE Goes LPI
Among in mebkS that We Will de here Re
Ohbour Q week, Duciny thre tyne LC bell
ty Ls Act Some Money iA MY Comaissacy
Ourchese POTfaQe ond wetiny maferval, qud
deferry; ne what efources aCe RUES|qGble in
rhe law h bec. FE will Wer Fe ts FNC Cour fA
BoaGIN Once + tov had +he chance fo de fhese
Lins, oC alec Mout te Qno&tht— faeibey
W RCIA CONS frp, - - oo ’

 

RespecHul l¥ Submitted,
CAS tsoh ee” Contuell

( bomteoZ=e— — -“SO- Del
